SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
PG&E CORPORATION
(As Amended Effective as of June 15, 2005)

______________________________________________

 

               This is the controlling and definitive statement of the
Supplemental Executive Retirement Plan ("PLAN")1/ for ELIGIBLE EMPLOYEES of PG&E
Corporation ("CORPORATION"), Pacific Gas and Electric Company ("COMPANY") and
such other companies, affiliates, subsidiaries, or associations as the BOARD OF
DIRECTORS may designate from time to time. The PLAN is the successor plan to the
Supplemental Executive Retirement Plan of the COMPANY. The PLAN as contained
herein was first adopted effective January 1, 2005.

 

ARTICLE I

DEFINITIONS

               1.01 Basic SERP Benefit shall mean the benefit described in
Section 2.01.

               1.02 Board or Board of Directors shall mean the BOARD OF
DIRECTORS of the CORPORATION or, when appropriate, any committee of the BOARD
which has been delegated the authority to take action with respect to the PLAN.

               1.03 Company shall mean the Pacific Gas and Electric Company, a
California corporation.

               1.04 Corporation shall mean PG&E Corporation, a California
corporation.

               1.05 Eligible Employee shall mean (1) employees of the COMPANY
(or, with respect
to the CORPORATION and PG&E Corporation Support Services, Inc., employees who
were transferred to the CORPORATION or PG&E Corporation Support Services, Inc.,
from the COMPANY), (2) who are officers in Officer Bands I-V, and (3) such other
employees of the COMPANY, the CORPORATION, PG&E Corporation Support Services,
Inc. or such other companies, affiliates, subsidiaries, or associations, as may
be designated by the Chief Executive Officer of the CORPORATION. ELIGIBLE
EMPLOYEES shall not include employees who retired prior to January 1, 2005, or
whose employment relationship with any of the PARTICIPATING EMPLOYERS was
otherwise terminated prior to January 1, 2005.

               1.06 STIP Payment shall mean amounts received by an ELIGIBLE
EMPLOYEE under the Short-Term Incentive Plan maintained by the CORPORATION.
_______________________________
1/ Words in all capitals are defined in Article I.

               1.07 Participating Employer shall mean the COMPANY, the
CORPORATION, PG&E Corporation Support Services, Inc., and any other companies,
affiliates, subsidiaries or associations designated by the Chief Executive
Officer of the CORPORATION.

               1.08 Plan shall mean the Supplemental Executive Retirement Plan
("SERP") as set forth herein and as may be amended from time to time.

               1.09 Plan Administrator shall mean the Employee Benefit Committee
or such individual or individuals as that Committee may appoint to handle the
day-to-day affairs of the PLAN.

               1.10 Retirement Plan shall mean the Pacific Gas and Electric
Company Retirement Plan for Management Employees.

               1.11 Salary shall mean the base salary received by an ELIGIBLE
EMPLOYEE. SALARY shall not include amounts received by an employee after such
employee ceases to be an ELIGIBLE EMPLOYEE. For purposes of calculating benefits
under the PLAN, SALARY shall not be reduced to reflect amounts that have been
deferred under the PG&E Corporation Supplemental Retirement Savings Plan.

               1.12 Service shall mean "credited service" as that term is
defined in the RETIREMENT PLAN or, if the Nominating and Compensation Committee
of the BOARD OF DIRECTORS has granted an adjusted service date for an ELIGIBLE
EMPLOYEE, "credited service" as calculated from such adjusted service date. In
no event, however, shall SERVICE include periods of time after which an officer
has ceased to be an ELIGIBLE EMPLOYEE.



ARTICLE II

SERP BENEFITS

               2.01 The BASIC SERP BENEFIT payable from the PLAN shall be a
monthly annuity commencing on the later of the first of the seventh (7th) month
following the month in which the ELIGIBLE EMPLOYEE ceases to be an employee of
the PARTICIPATING EMPLOYER or the first of the month following the ELIGIBLE
EMPLOYEE's 55th birthday. The monthly amount of the BASIC SERP BENEFIT shall be
equal to the product of:

               1.7% x the average of three highest calendar years' combination
of SALARY and STIP PAYMENT for the last ten years of SERVICE x SERVICE x 1/12.

               In computing a year's combination of SALARY and STIP PAYMENT, the
year's amount shall be the sum of the SALARY and STIP PAYMENT, if any, paid or
payable in the same calendar year. If an ELIGIBLE EMPLOYEE has fewer than three
years' SALARY, the average shall be the combination of SALARY and STIP PAYMENT
for such shorter time, divided by the number of years and partial years during
which such employee was an ELIGIBLE EMPLOYEE.

               The BASIC SERP BENEFIT is further reduced by any amounts paid or
payable from the RETIREMENT PLAN, calculated before adjustments for marital or
joint pension option elections.

               2.02 For ELIGIBLE EMPLOYEES of the PARTICIPATING EMPLOYERS, who
transfer from any of said companies to another subsidiary or affiliate, the
principles of Section 10 of the RETIREMENT PLAN shall govern the calculation of
benefits under this PLAN. An ELIGIBLE EMPLOYEE who ceases to be an employee of a
PARTICIPATING EMPLOYER and who is also not employed by any of the CORPORATION's
subsidiaries, affiliates, or related associations shall be entitled to receive a
benefit payable from the PLAN at any time after his 55th birthday. The amount of
the benefit payable shall be reduced by the appropriate age and service factors
contained in the RETIREMENT PLAN applicable to such employee. For such
calculations, the service factor shall be SERVICE as defined in the PLAN.

               In computing amounts payable from the RETIREMENT PLAN as an
offset to the benefit payable from this PLAN, the RETIREMENT PLAN benefit shall
be calculated as though the ELIGIBLE EMPLOYEE elected to receive a pension from
the RETIREMENT PLAN commencing on the same date as benefits from this PLAN.

               2.03 An ELIGIBLE EMPLOYEE may elect to have his BASIC SERP
BENEFIT paid in any one of the following forms:


               a.  BASIC SERP BENEFIT, or a reduced BASIC SERP BENEFIT as
calculated under Section 2.02, paid as a monthly annuity for the life of the
ELIGIBLE EMPLOYEE with no survivor's benefit.

               b.  A monthly annuity payable for the life of the ELIGIBLE
EMPLOYEE with a survivor's option payable to the ELIGIBLE EMPLOYEE's joint
annuitant beginning on the first of the month following the ELIGIBLE EMPLOYEE'S
death. The factors to be applied to reduce the BASIC SERP BENEFIT to provide for
a survivor's benefit shall be the factors which are contained in the RETIREMENT
PLAN and which are appropriate given the type of joint pension elected and the
ages and marital status of the joint annuitants.

               2.04 Annuities payable to an ELIGIBLE EMPLOYEE who is receiving a
(i) BASIC SERP BENEFIT, (ii) a BASIC SERP BENEFIT reduced to provide a
survivor's benefit to a joint annuitant, or (iii) a joint annuitant who is
receiving a survivor's benefit shall be decreased by any additional amounts
which can be paid from the RETIREMENT PLAN where such additional amounts are due
to increases in the limits placed on benefits payable from qualified pension
plans under Section 4l5 of the Internal Revenue Code. The amount of any such
decrease shall be adjusted to reflect the type of pension elected by an ELIGIBLE
EMPLOYEE under the RETIREMENT PLAN and this PLAN.

ARTICLE III

DEATH BENEFITS

               3.01 In the event that an ELIGIBLE EMPLOYEE who has accrued a
benefit under this PLAN dies prior to the date that a BASIC SERP BENEFIT would
otherwise commence and the ELIGIBLE EMPLOYEE is married at the time of the
ELIGIBLE EMPLOYEE's death, the PLAN ADMINISTRATOR shall pay a spouse's benefit
to the ELIGIBLE EMPLOYEE's surviving spouse:

               a. If the sum of the age and SERVICE of the ELIGIBLE EMPLOYEE at
the time of death equaled 70 (69.5 or more is rounded to 70) or if the ELIGIBLE
EMPLOYEE was age 55 at the time of death, the spouse's benefit shall be a
monthly annuity commencing on the first of the month following the month in
which the ELIGIBLE EMPLOYEE dies and shall be payable for the life of the
surviving spouse. The amount of the monthly benefit shall be one-half of the
monthly BASIC SERP BENEFIT that would have been paid to the ELIGIBLE EMPLOYEE
calculated:

                              1) as if he had elected to receive a BASIC SERP
BENEFIT, without survivor's option;

                              2) the monthly annuity starting date was the first
of the month following the month in which the ELIGIBLE EMPLOYEE died; and

                              3) without the application of early retirement
reduction factors.

               b. If the ELIGIBLE EMPLOYEE is less than 55 years of age or had
fewer than 70 points (as calculated under Section 3.01(a)) at the time of death,
the surviving spouse will be entitled to receive a monthly annuity commencing on
the first of the month following the month in which the ELIGIBLE EMPLOYEE would
have become age 55 if he had survived. The amount of the monthly annuity payable
to the surviving spouse shall be equal to the BASIC SERP BENEFIT converted to a
marital joint annuity providing for a 50 percent survivor's benefit, calculated
as if: 1) the ELIGIBLE EMPLOYEE had terminated employment at the date of death,
2) had lived until age 55, 3) had begun to receive PENSION payments, and 4) had
subsequently died.

               c. If a former ELIGIBLE EMPLOYEE was age 55 or older at the time
of his death and not yet receiving a SERP BENEFIT under the PLAN, the surviving
spouse will be entitled to receive a monthly annuity in an amount equal to the
BASIC SERP BENEFIT converted to a marital joint annuity providing for a 50
percent survivor's benefit, calculated as if the former ELIGIBLE EMPLOYEE had
begun receiving the converted SERP BENEFIT immediately prior to his death.

               d. If a former ELIGIBLE EMPLOYEE was younger than age 55 or had
fewer than 70 points (as calculated under Section 3.01(a)) at the time of his
death, the surviving spouse will be entitled to receive a monthly annuity in an
amount equal to the BASIC SERP BENEFIT converted to a marital joint annuity
providing for a 50 percent survivor's benefit, calculated as if: 1) the former
ELIGIBLE EMPLOYEE had survived until age 55, 2) had begun receiving the
converted SERP BENEFIT, and 3) had subsequently died.

               3.02 A surviving spouse who is entitled to receive a spouse's
benefit under Section 3.01 shall not be entitled to receive any other benefit
under the PLAN.

ARTICLE IV

ADMINISTRATIVE PROVISIONS

               4.01 Administration. The PLAN shall be administered by the Senior
Human Resources Officer of the CORPORATION ("PLAN ADMINISTRATOR"), who shall
have the authority to interpret the PLAN and make and revise such rules as he or
she deems appropriate. The PLAN ADMINISTRATOR shall have the duty and
responsibility of maintaining records, making the requisite calculations, and
disbursing payments hereunder. The PLAN ADMINISTRATOR's interpretations,
determinations, rules, and calculations shall be final and binding on all
persons and parties concerned.

               4.02 Amendment and Termination. The CORPORATION may amend or
terminate the PLAN at any time, provided, however, that no such amendment or
termination shall adversely affect an accrued benefit which an ELIGIBLE EMPLOYEE
has earned prior to the date of such amendment or termination, nor shall any
amendment or termination adversely affect a benefit which is being provided to
an ELIGIBLE EMPLOYEE, surviving spouse, joint annuitant, or beneficiary under
Article II or Article III on the date of such amendment or termination. Anything
in this Section 4.02 to the contrary notwithstanding, the CORPORATION may reduce
or terminate any benefit to which an ELIGIBLE EMPLOYEE, surviving spouse or
joint annuitant, is or may become entitled provided that such ELIGIBLE EMPLOYEE,
surviving spouse or joint annuitant is or becomes entitled to an amount equal to
such benefit under another plan, practice, or arrangement of the CORPORATION.

               4.03 Nonassignability of Benefits. Except to the extent otherwise
directed by a domestic relations order that the Plan Administrator determines is
a Qualified Domestic Relations Order under Section 401(a)(12) of the Internal
Revenue Code, the benefits payable under this PLAN or the right to receive
future benefits under this PLAN may not be anticipated, alienated, pledged,
encumbered, or subject to any charge or legal process, and if any attempt is
made to do so, or a person eligible for any benefits becomes bankrupt, the
interest under the PLAN of the person affected may be terminated by the PLAN
ADMINISTRATOR which, in its sole discretion, may cause the same to be held if
applied for the benefit of one or more of the dependents of such person or make
any other disposition of such benefits that it deems appropriate.

               4.04 Nonguarantee of Employment. Nothing contained in this PLAN
shall be construed as a contract of employment between a PARTICPATING EMPLOYER
and the ELIGIBLE EMPLOYEE, or as a right of the ELIGIBLE EMPLOYEE to be
continued in the employ of a PARTICIPATING EMPLOYER, to remain as an officer of
a PARTICIPATING EMPLOYER, or as a limitation on the right of a PARTICIPATING
EMPLOYER to discharge any of its employees, with or without cause.

               4.05 Apportionment of Costs. The costs of the PLAN may be
equitably apportioned by the PLAN ADMINISTRATOR among the PARTICIPATING
EMPLOYERS. Each PARTICIPATING EMPLOYER shall be responsible for making benefit
payments pursuant to the PLAN on behalf of its ELIGIBLE EMPLOYEES or for
reimbursing the CORPORATION for the cost of such payments, as determined by the
CORPORATION in its sole discretion. In the event the respective PARTICIPATING
EMPLOYER fails to make such payment or reimbursement, and the CORPORATION does
not exercise its discretion to make the contribution on such PARTICIPATING
EMPLOYER's behalf, future benefit accruals of the ELIGIBLE EMPLOYEES of that
PARTICIPATING EMPLOYER shall be suspended. If at some future date, the
PARTICIPATING EMPLOYER makes all past-due contributions, plus interest at a rate
determined by the PLAN ADMINISTRATOR in his or her sole discretion, the benefit
accrual of its ELIGIBLE EMPLOYEES will be recognized for the period of the
suspension.

               4.06 Benefits Unfunded and Unsecured. The benefits under this
PLAN are unfunded, and the interest under this PLAN of any ELIGIBLE EMPLOYEE and
such ELIGIBLE EMPLOYEE's right to receive a distribution of benefits under this
PLAN shall be an unsecured claim against the general assets of the CORPORATION.

               4.07 Applicable Law. All questions pertaining to the
construction, validity, and effect of the PLAN shall be determined in accordance
with the laws of the United States, and to the extent not preempted by such
laws, by the laws of the State of California.

               4.08 Satisfaction of Claims. Notwithstanding Section 4.05 or any
other provision of the PLAN, the CORPORATION may at any time satisfy its
obligations (either on a before-tax or after-tax basis) for any benefits accrued
under the PLAN by the purchase from an insurance company of an annuity contract
on behalf of an ELIGIBLE EMPLOYEE. Such purchase shall be in the sole discretion
of the CORPORATION and shall be subject to the ELIGIBLE EMPLOYEE'S
acknowledgement that the CORPORATION's obligations to provide benefits hereunder
have been discharged, without regard to the payments ultimately made under the
contract. In the event of a purchase pursuant to this Section 4.07, the
CORPORATION may in its sole discretion make payments to or on behalf of an
ELIGIBLE EMPLOYEE to defray the cost to such ELIGIBLE EMPLOYEE of any personal
income tax in connection with the purchase.